NUMBER 13-20-00026-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                               v.

EDWARD JEROME HUFF,                                                           Appellee.


                  On appeal from the 272nd District Court
                        of Brazos County, Texas.


                                       ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      Appellant the State of Texas has filed a motion for this Court to withdraw its opinion

and judgment in the above referenced matter. On June 17, 2021, this Court issued a

memorandum opinion and judgment reversing the judgment of the trial court. A dissenting

opinion was also issued. Appellee Edward Jerome Huff filed a motion for rehearing. On

November 4, 2021, this Court granted appellee’s motion for rehearing, and issued an
opinion withdrawing its June 17, 2021 memorandum opinion, dissenting memorandum

opinion, and judgment, substituting in their stead a memorandum opinion and judgment

affirming the trial court’s underlying judgment.

        Pursuant to Texas Rule of Procedure 49.2, this Court will not grant a motion for

rehearing “unless a response has been filed or requested by the court.” TEX. R. APP. P.

49.2. Because the State was not afforded an opportunity to respond to appellee’s motion,

we grant the State’s motion. The Court hereby withdraws its granting of appellee’s motion

for rehearing and the memorandum opinion and judgment of November 4, 2021. 1 The

Court requests that the State, or any others whose interest would be directly affected by

the relief sought, file a response to appellee’s motion for rehearing within 15 days from

the date of this order. See id.


                                                                                PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
1st day of December 2021.




        1  The memorandum opinion of November 4, 2021 also dismissed as moot appellee’s motion for en
banc reconsideration. That dismissal is also withdrawn, and appellee’s motion for en banc reconsideration
is restored.
                                                   2